Title: To Thomas Jefferson from John Swanwick, [14] December 1790
From: Swanwick, John
To: Jefferson, Thomas



Sir
Philadelphia [14] December 1790

I have on few Accounts Regretted more an Indisposition, which has Confined me some days at home, than as it prevented my having the honour of waiting upon you, to assure you of the Ardency of my Wishes during your Residence in this City, to be usefull to you in whatever Matters of a Commercial Nature you might have Occasion for information from one who probably is inferior to none in this Country for the extensiveness of his Occupations in this way; and Conceiving the Nature of your department as necessarily connected with a pretty wide Range of Intercourse with Foreign Nations, it will give me always great pleasure, if any thing of this kind may be facilitated by the extensive Scene of Correspondence I have habitually with the Countries to which our Connections most Immediately point.
So much I have taken the liberty to say in Answer to a Message I had the honour to Receive a few days since from you, enquiring for a Person skilled in Foreign Languages. Since then a Mr. Kullen has here presented himself to me for Employment, well recommended from New York and by Mr. Soderstrom from Sweden; Mr. Kullen is a Swede by Birth, and he tells me Master of the French, Spanish, English, and Swedish Tongues; his expectations seem moderate, and would probably meet your views, and of his Talents to translate or do any thing necessary to the Maintenance of a Correspondance in those Tongues I am well assured; you can think of him if he would have any Chance to Answer your Views, he had best know it soon, as he purposes I hear to Return speedily to New York and from thence to sail to the Bahamas, where he has Connections, who have offered him terms to go there, which he must embrace, however unwillingly,  if he finds no encouragement to wait on further expectations in America. After his Return to New York, he will be however ten or fourteen days there, in the course of which a Letter from hence might produce his Return and Settlement here.
I have now to mention another Circumstance which Respects my Friend Mr. John Telles a Merchant of this City who I hear is soliciting the American Consulage at Lisbon. If a long residence here with an unblemished Character—if a general acquaintance with the American Trade—if good Connections at Lisbon, many of them of great Influence at that Court; if the Strictest honour and Integrity can Recommend him to this Office, I am sure he will not apply for it in vain. And certainly much more usefull must he be (possessing both Languages and esteemed at both sides of the Water) to our Commerce than Persons comparatively Strangers to it. He is Married in America and has lived here with little interruption these 27 or 30 Years; and was in very flourishing Circumstances, by means of the Assistance of his powerfull Patrons in Lisbon, when the late disasters happened to him, that now Occasion in him the Wish to visit Lisbon to see justice done at once to himself and to Maintain in it the honour of a Country of which he has become a Citizen by all possible ties; Birth only excepted. He will probably shew you a State of his Case the hardship of which perhaps merits even publick Notice from America, at the Court of Portugal; the fact simply and briefly stated is this: A Certain Antonio Joze Ferreira, a Great Favourite at that Court, (at a time when last year, they expected a great want of the first staff of life) obtained a License to Import exclusively into Lisbon, about 80000. bbls Flour from the United States: (this Article having since the War with Great Britain been prohibited the free Importations it formerly had into Portugal). This Mr. Ferreira ordered Telles & Co. to ship half this flour from hence, expressly stating, that he did so, under her Majestys License to him. The price was not limited, the time of dispatch was in his Orders, the 20th April 1790 or days more a Vague and Indefinite mode of expressions under which Mr. Ferreira Shelters himself to refuse all the Flour shipped from hence after the 21st. April, tho’ much of it was bought, and the Ships Chartered long before, tho’ Rains and Inevitable Accidents Retarded the dispatch; and tho’ all was got away and Bills of Lading Signed by the 23rd and 30 April 5th and 6th of May the last but 16 days after the 20th April, which were surely warranted by the clause of Days more after the 20 April in his orders; Thus Situated these Supplies, or about  15000 bbls of them, were (tho’ intended for the relief of the Subjects of her Most Faithfull Majesty and ordered under her immediate Licence) cruelly thrown on the Skipper’s hands, not allowed even the benefit of Sale for the Market at Lisbon, but sold for exportation in 15 Days out of her Majesty’s Dominions by Her orders. Some of the Flour was sent back, Some sent to France, Mr. Telles’s Bill for £ Stg. 30000 Protested in London, tho’ he had thereon the Guarantee of Messrs. John Gore & Co. (one of the first Houses there) for their payment. Thus has he been sacrificed, and the Mercantile Interest of this City and New York, put in danger of loosing at least 100 to 150,000 Dollars. I have for my own part, no doubt, a jury of Middlesex will make Messrs. Gore & Co. pay at last; but I have always thought that this in all it’s respects was a Matter whereof our Government might well have Remonstrated to the Court of Lisbon, and perhaps by doing this strenuously, this whole Sum might yet be saved to the Commercial Interest of our Country. Be this as it may, there is no doubt Mr. Telles’s going to Lisbon in a Publick Character, would have the best Effect on these Affairs of his; and could prove injurious to Nobody. A Committee of his Creditors have signed for him a Circular Letter; he will shew you that fully evinces their Sense of his honour and Integrity; and he must I think prove in all Respects equal to the Consul, it has pleased Her Faithfull Majesty to send to these United States, whose presentation was lately Announced, and who by the by, is involved in somewhat similar Circumstances, as to the other half of the Flour shipped at same time by his House.
I beg you will excuse these few thoughts on these Subjects and believe me always with the highest deference & Regard for you. Sir Your most hble Servt,

J. Swanwick

